           Case 18-40013                Doc 98        Filed 02/12/19 Entered 02/12/19 10:51:49         Desc Final
                                                          Decree Page 1 of 1
Information to identify the case:
Debtor 1              Thurman Vassey Trucking, Inc.                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name                   EIN   20−2353568
Debtor 2                                                                     Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                             EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of North Carolina

Case number: 18−40013



                                                             FINAL DECREE

The estate of the above named debtor has been fully administered.

IT IS ORDERED THAT:

       ♦ The chapter 11 case of the above named debtor is closed.


Dated: February 12, 2019
BY THE COURT



J. Craig Whitley

United States Bankruptcy Judge


Electronically filed and signed (2/12/19)
